                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

----------------------------------- X

U.S. SECURITIES AND EXCHANGE                :
COMMISSION,
                                            :
                  Plaintiff,                      Civil Action No. 19-cv-5244 (AKH)
                                            :     NOTICE OF MOTION FOR
       vs.
                                                  RECONSIDERATION
                                            :
KIK INTERACTIVE INC.,
                                            :
                  Defendant.

----------------------------------- X


  KIK INTERACTIVE INC.’S NOTICE OF MOTION FOR RECONSIDERATION OF
        ORDER DENYING LETTER MOTION FOR DISCOVERY [ECF 30]

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in Support

of Kik’s Motion for Reconsideration of the Order Denying Letter Motion for Discovery, Defendant

Kik Interactive, Inc. (“Kik”), by and through its attorneys, hereby moves this Court pursuant to

Rule 6.3 of the Local Rules of the United States District Court for the Southern District of New

York, for an order granting reconsideration of the Court’s October 29, 2019 Order (ECF 30). For

the reasons set forth in the accompanying Memorandum, Kik respectfully requests that the Court

reconsider the portion of its Order granting Plaintiff U.S. Securities and Exchange Commission

(“SEC”) a protective order and denying Kik’s request for production of documents related to its

affirmative defense, and order the SEC to comply with the four depositions Kik noticed and

produce documents in response to Kik’s requests.




                                                -1-
Dated: November 8, 2019     Respectfully submitted,



                            By: /s/ Patrick E. Gibbs
                               Patrick E. Gibbs (Pro Hac Vice)
                               Brett H. De Jarnette (Pro Hac Vice)
                               Cooley LLP
                               3175 Hanover Street
                               Palo Alto, CA 94304-1130
                               Phone: (650) 843-5000
                               Fax: (650) 849-7400
                               Email: pgibbs@cooley.com;
                               bdejarnette@cooley.com

                                Sarah M. Lightdale (SL7122)
                                Cooley LLP
                                55 Hudson Yards
                                New York, NY 10001-2157
                                Phone: (212) 479-6374
                                Fax: (212) 479-6275
                                Email: slightdale@cooley.com

                                Luke T. Cadigan (Pro Hac Vice)
                                Cooley LLP
                                500 Boylston Street, 14th Floor
                                Boston, MA 02116-3736
                                Phone: (617) 937-2425
                                Email: lcadigan@cooley.com;


                                Kenneth R. Lench (Pro Hac Vice
                                forthcoming)
                                Kirkland & Ellis LLP
                                655 Fifteenth Street, N.W.
                                Washington, D.C. 20005-5793
                                Phone: (202) 879-5270
                                kenneth.lench@kirkland.com


                                Attorney for Defendant
                                KIK INTERACTIVE INC.




                          -2-
